 CONSOLIDATION COAL CO.Consolidation Coal Company,Burning Star No. 4 &No.5 andInternationalUnion,UnitedMineWorkersof America.Case 14-CA-1735019 November 1985DECISION AND ORDERBy CHAIRMAN DOTSON AND MEMBERSDENNIS AND BABSONOn 30 January 1985 Administrative Law JudgeBernard Ries issued the attached decision. TheCharging Party filed exceptions and a supportingbrief, and the Respondent filed an answering briefto the Charging Party's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.iChairman Dotson agrees with the judge that the charge was untime-ly under Sec. 10(b) of the Act and therefore finds it unnecessary to makeany determinations with respect to the merits of the allegationsMembers Dennis and Babson agree that the complaint should be dis-missed, but find it unnecessary to relly on the judge's analysis in sec. IIIof his decision, specifically pars 13-20, regarding whether the Respond-ent's failure to grant merit increases within the 6 months preceding thecharge's filing was unlawful. As the judge found in fns 11 and 17 of hisdecision, the complaint only alleges the Respondent's conduct "[o]n orabout January 1, 1983," to be unlawful, and this additional issue was notfully litigatedCf.Kelly-GoodwinHardwood Co.,269 NLRB 33, 37-38(1984).Robert S. Siegel, Esq.,for the General Counsel.Paul JJ Schroeder, Jr., Esq. (Spoehrer and Lemkemeier),ofSt.Louis,Missouri, for the Respondent.Gilbert Feldman, Esq. (Cornfield and Feldman),of Chica-go, Illinois, andBarbaraGumbel,Esq.,of SilverSpring,Maryland, for the Charging Party,DECISIONBERNARD RIES, Administrative Law Judge. On acharge filed on March 29, 1984, and a complaint issuedby the Regional Director for Region 14 on August 15,1984, this case was heard in St. Louis, Missouri, on No-vember 26, 1984. The complaint alleges that by discon-tinuing, about January 1, 1983, a practice of grantingannual merit pay increases to the employees in the twobargaining units involved, Respondent violated Section8(a)(1), (3), and (5) of the Act. The answer, as amendedal the hearing, denies the complaint allegations in materi-al respects.545Briefs have been filed by the General Counsel, theCharging Party, and the Respondent. Having given care-ful consideration to the arguments advanced in the briefs,having reviewed the entire record, and taking into ac-count my recollection of the demeanor of the witnesses,Imake the following'FINDINGS OF FACT1.THE ISSUESAs set out above, the complaint alleges that Respond-ent violated Section 8(a)(3) and (5) about January 1,1983, by making inapplicable to certain employees acompanywide merit raise program, shortly after the rightof the Charging Party to represent these employees hadbeen confirmed by the United States Court of Appealsfor the Seventh Circuit.It does not appear that Respondent challenges the as-sertion that the merit review system was a bargainableterm of employment. Respondent does, however, statethree issues in its brief: whether the complaint is barredby Section 10(b) of the Act; if not, whether the Unionwaived its right to bargain over the suspension of theprogram; and, with respect to the 8(a)(3) violation,whether the General Counsel has presented sufficientevidence that the conduct at issue was unlawfully moti-vated.II.THE BASIC FACTSA. The Annual Merit Review Program and ItsModificationRespondent operates coal mines in several States. Thewarehouse employees of the two mines in issue here,Burning Star 4 and Burning Star 5, which are both locat-ed in Illinois, voted in 1980 to be represented for pur-poses of collective bargaining by the Charging Party,The December 3, 1980 certifications of the Union as therepresentative of the warehouse employees at the twomineswere unsuccessfully challenged by Respondentbefore the Board (256 NLRB 541 (1981)) and the Courtof Appeals for the Seventh Circuit, which enforced theBoard's bargaining Order on December 9, 1982.Since at least 1976, Respondent has maintained ineffect for all its rank-and-file salaried employees (whichincludeswarehouse employees) at all its mines an"annual merit review program." The parties have stipu-lated that effective January 1, 1983, "warehouse employ-ees at Respondent's Burning Star Mines No. 4 and 5were removed from eligibility to participate in" the pro-gram, and that they were the only employees so re-moved.This "removal" was not formally announced to theUnion before, on, or after the January 1 effective date.The closest thing to any official notification was a letterwritten by counsel for Respondent to union counsel inJanuary1981,while the representation proceedings weresub judice, advising that Respondent was "considering aindefinite suspension of merit wage increases for certainiCertain errors in the transcript have been noted and corrected277 NLRB No. 60 546DECISIONSOF NATIONALLABOR RELATIONS BOARDof its employees who are not covered by the master con-tractwith the UMWA," including "certain warehousepersonnel at Burning Star Mines 2, 3, and 4," and offer-ing the Union an opportunity for "discussion [of] thismatter."2The Union did not respond, and the record in-dicates that the merit wage review system thereafter re-mained in full effect at mines 4 and 5 during 1981 and1982.The evidence is rather sparse about the details of theoperation of the wage review program, but it appearsfrom the testimony of Harold Woolard, warehouse su-pervisor for mine 5, that he was required to make annualevaluations of his five warehouse employees3 in the firstquarter of the year and submit them to "upper manage-ment," which eventually informed Woolard of the per-centage amount and effective date of the raises to begiven. It further appears that, as a rule, the raises weregiven annually, although there may have been occasionson which more than 12 months elapsed between the in-creases, and that the raises were virtually automatic-i.e.,if an employee was capable of retaining his employment,he was worthy of some sort of raise.4B. The Evidence Allegedly Indicating Union AnimusMine 5 warehouse employee Douglas Aired testifiedthat some time in October or November 1982, Supervi-sorWoolard told him that all five employees would re-ceive their annual raises, but they would be late. AroundDecember of that year, Woolard told Aired and LeoOgilini, anothermine5warehouse employee, that Ogi-lini,Roberta Rolando, and Earl Hatfield would be get-ting theirraises,retroactive toDecember 1, but thatAired and theremainingwarehouse employee, RichardHall,would not be receiving increases.When Airedasked the reason,Woolard reportedly said that "eitherthe Company or the Company's attorneys decided sincethe Court decision came down in December that theydidn't have to givea raisebecause it was a potentialunion shop and there wouldn't be no more raises afterJanuary." Aired also testified to his belief that the threeemployeeswho didreceive raises"were probably due amonth 'prior to mine [and Hall's]." Evidently Airedthought that the raises were keyed to an anniversarySOn brief, Respondent's counsel, who authored the letter,states that"it should be noted that a typographical error appears therein," the errorbeing the reference to mine 2 instead of 5. This was not mentioned at thehearingCounsel asserts that mine 2 was not "involved in Union negotia-tions,"and that only mines 3, 4, and 5 were "involved in the negotia-tions." This all may be true,there being some reference in the record tothe Union not having prevailed in an election at mine 2(the Union appar-entlywon at mine 3, but the mine was thereafter closed),although itseems obvious that no"negotiations"were taking place in 1981, at whichtime the cases were being appealed.In any event,counsel's representa-tion can only be given the weight of a contention3Mine 4 also employed five warehouse persons&While Industrial Relations Director B B. Hyler testified that theraiseswere"not necessarily an annual type of event," the parties'stipula-tion that the mines 4 and 5 warehouse employees were "removed fromeligibility to participate in the annual merit review program which Re-spondent had maintained"indicates that annual reviews and raises werecontemplatedEight-year employee Roberta Rolando testified withoutcontradiction that,as far as she knew,"everybodyhad always got somekind of raise every year that they were employed "date, a belief supported by Supervisor Woolard's testimo-ny discussed below.Roberta Rolando testified to a conversation betweenWoolard, herself, Hall, and probably Aired, around thefirst part of December, when Woolard told the employ-ees that Aired and Hall would not be getting raises "be-cause it was a potential Union job and that was it." SinceAired mentioned only Ogilini ("I believe") as present athis conversation with Woolard set out above, and sinceAired put his talk with Woolardat "latein the day"while Rolando referred to "early of a morning," it maybe that this was a different encounter, but it would sur-priseme if Woolard had the same discussion twice withAired present both times. Rolando said she was "almostsure"thatAired was at the conversation she described,but Ogilini was not (she was working his day off).SupervisorWoolard testified that in January 1983 hetoldAiredand Hall,who "were supposedly due forraises thatmonth," that they would not be receivingthem.5His asserted explanation to the men was that"since the decision by the Court that they could negoti-ate that it was the Company's understanding that itwould be illegal to give merit raises." He denied usingthe phrases "union shop" or "union job" in the conversa-tion, and he could "recall" no other occasions on whichhe had discussed merit raises with the employees. Woo-lard further testified that he had been told in December("I think") that all five employees would receive in-creases, three in December and two in January, and hehad so told all of them; it was presumably shortly afterthe court of appeals had rendered its decision that"upper management" determined to put into effect thethree raises which were scheduled to begin retroactive toDecember 1 and to cancel the two increases due in Janu-ary.Woolard, Aired, and Rolando were all reasonably im-pressive witnesses, although the degree of impressivenessvaried somewhat. It seems rather unlikely to me, howev-er, that in explaining to the two employees the reason forwithholdingwage increasesfor Aired and Hall, Woolardwould have said that "they didn't have to give a raisebecause it was a potential union shop" (Aired) or "be-cause it was a potential union job" (Rolando). Neither al-leged explanation makes any sense in light of the factthat, as Aired testified, the discussion occurred after thecourt of appeals had enforced the bargaining order.Woolard's version-that sincethe court'sdecision, "itwas the Company's understanding that it would be ille-gal to give merit raises"-at least conveys a coherentthought. In addition, it is generally consistent with a stip-ulation entered into by the parties at hearing that, in thelatterpart of 1982, mine 4 warehouse supervisor DanSchnaeker told an employee that he would receive noraise because, after the court decision, "the Companyhad said it was illegal to give individual rather thangroup raises," and told another employee that two, otherswere not receivingraisesbecause "the Company cannotgive raises while negotiations are going on." Since the5Woolard also thought that Rolando might have been present, but hewas not sure As indicated above, this conversation was similar to theone or onesabout which Aired and Rolando testified CONSOLIDATION COAL COparties further stipulated that Respondent "did instructitsmine superintendents to advise employees of the ter-mination of merit increases and of the reasons for thistermination," it seems probable that Woolard made thestatement to which he testified, similar to one of the ex-planations given by Schnaeker, rather than the meaning-lesswords attributed to him by Alred and Rolando.While these latter two witnesses did not appear to belying, they may have simply misunderstood Woolard.That they arrived at a similar misunderstanding ("poten-tialunion shop" and "potential union job") could meanthat they attempted to refresh each other's memory priorto the hearing; but, I am aware, it also could well meanthat their accounts were closer to the truth than Woo-lard's version. Even if that were so, the words thus at-tributed to the latter are so lacking in meaningful contentthat I cannot see how their communication to the em-ployees could be deemed coercive or indicative of com-pany hostility to the Union, as the General Counsel as-serts.C. Evidence Bearing Upon the 10(b) ContentionOn cross-examination of Roberta Rolando, Respond-ent's counsel brought out that around January or Febru-ary 1983 she and Leo Ogilini attended a union meeting atthe union district office at which were present severalunion functionaries, including Tony Kujawa, an Interna-tional board member of the Union, two officials namedMike Bunton and Steven Lindner, and Union CounselBarbaraGumbel. Employee Steven Lewis, of mine 4,was also present. Rolando testified that during the meet-ing she tried to bring up the question of the denial ofwage increases to the two warehouse employees at hermine, and perhaps got as far as saying that three of themhad received raises "and the other two weren't going toget their raises," but she was interrupted and thereafterthematterwas not pursued. Rolando further testifiedthaton some other, but unspecified, occasion, whilespeaking to International Board Member Kujawa, per-haps in the hall at the District office, she "mentioned" tohim "about Mr. Woolard's statement about why raisesweren't going to be given."StevenLewis, the employee representative on theunion bargaining team for mine 4,6 testified on cross-ex-amination that he was present at a meeting in StevenLindner's office in January 1983; it would appear, fromhis testimony that Kujawa, Gumbel, Rolando, and otherswere present, that this was the meeting to which Ro-lando referred, as discussed above. Lewis testified that"somebody" brought up the fact that raises were notgiven and "I think I did mention that who did get raisesfrom number four and_ who did not and when we gotthem '"' More specifically, Lewis thought that he namedDebbie Bardle and John Tucker to the "Union officials,"one of whom (perhaps attorney Gumbel) said, "Takedown the names and we'll talk to the ones who did ordidn't," or words to that effect.6 Bargaining for the two units was conducted in separate negotiations7The "somebody" was evidently from anothermine(elsewhere Lewistestifiedhe said at the meeting, "[T)hat's what happened at our minealso"), andmost probably was Rolando547Notes taken by Lindner (described by union counsel asan "officer of the District" Union) of a union meetingheld on January 28, 1983, were made available to Re-spondent at the hearing. The notes reflect, in part, thefollowing:Leo O.1.Doug AlredA No raisesB. Somebody else won't get[Undecipherable shorthand entry]2.Changes in raises3.Raises supposed [undecipherable] in Dec.Tony Kujawa testified that he did not "recall" theissue of "certain employees at [Lewis'] mine not receiv-ing their annual wage increase" being discussed at theJanuary 28 meeting, but he did "recall at one particularmeeting at the Du Quoin office where it was broughtup" by Lewis; the best date that he could place on thismeeting was "probably within a month before the Octo-ber 26 meeting" which will be discussed hereafter.Kujawa was not asked to repeat precisely what Lewishad said on the subject at this pre-October 26 meeting.Lewis testified that, despite the fact that two employ-ees from the mine 4 bargaining unit were denied theirregular annual increases at least by January 1983, nomention was made of that fact during the collective-bar-gaining sessions which were held during that year. Theonly time that the subject of merit increases came up,said Lewis, was at, an October 26, 1983 session, when heasked Company Director of Industrial Relations B. B.Hyler Jr. during a discussion of raises, "if I would begettingmy merit raise 'cause I was due next month."8Hyler said that he could not answer the question and re-ferred it to mine 4 superintendent Rick. Delloma, whosaid he "didn't know if those raises were going to begiven at that time." Kujawa then asked personnel manIvan Rahn how the merit raise system worked, and Rahnexplained it to him. Kujawa asked Delloma if Lewis, forsome reason, did not deserve a raise; Respondent's repre-sentatives, however, according to Lewis, "mostly just si-destepped and then went on to other discussion and ne-gotiations." Tony Kujawa substantially confirmed Lewis'testimony about this meeting, emphasizing that at notime did Respondent's agents inform the Union that thetwo bargaining units had been removed from the meritraise program since January 1, 1983. Superintendent Del-loma also testified that the question of a wage increasefor Lewis was raised; that Kujawa inquired about, andreceived an explanation of the merit increase system; andthat the company agents did not mention the January Ichange.96Lewis had apparently receivedan increaseinNovember 19829Hyler, while conceding that there had been some discussion of wageincreases and that Lewis had "said I am due anincreasein the nextcouple of months," denied that Lewis had asked any Respondent repre-sentative whether he was going to get an increase I credit Lewis on thispoint 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDEarly on in his testimony, Kujawa was asked when itwas that "the Union first became aware that the Compa-ny had ended themerit increasesfor all the warehouseemployees." His reply was that Lewis had informed him,in "either late February or early March of 1984," that "asupervisor had told him that there would be no furtherraises given duringnegotiations."As noted above, how-ever, Kujawa subsequently testifiedon cross-examinationthat Lewis had also "brought up the issue of certain em-ployees at his mine not receiving their annualwage in-crease" at a meeting "probably within a month beforetheOctober 26 meeting." Furthermore, when askedwhether Lewis had not in fact told him "a year before"lateFebruary or early March 1984 that he "had beentold they were, not going to receive any pay increasesbecause of negotiations," Kujawa replied, "He may have.I don't know."III.DISCUSSION AND CONCLUSIONSSection 10(b) of the Act provides, in pertinent part,that "no complaintshall issuebased upon any unfairlabor practice occurring more than six months prior tothe filing of a charge with the Board and the service of acopy thereof upon the person against whom such chargeismade." The charge in the presentcase wasfiled onMarch 29, 1984; the 6-month period ordinarily wouldbegin to run on September 29, 1983,10 and any unfairlabor practices committed prior, to that date could not,according to the statute, be incorporated into a com-plaint.The Respondent contends that since the unfairlabor practices alleged in the complaint are said to havebeen committed on or about January 1, 1983,11 Section10(b) prohibits the General Counsel from proceeding onthe present complaint.The first issue presented is whether Respondent mayassert a 10(b) defense in thiscase,having neither affirma-tively pleaded such a contentionin itsanswer to thecomplaint nor expressly asserted such a defense at thehearing. There are cases which would arguably supporta conclusion that, in these circumstances, the defense isnot available to a respondent. SeeTaft Broadcasting Co.,264 NLRB 185, 190 (1982);McKesson Drug Co., 257NLkB 468 fn. 1 (1981). I am inclined to allow the de-fense, however.The complaint itself, by its reference in paragraph 7Bto the lack of "notice to the Charging Party prior toMarch 1984," clearly anticipates the 10(b) defense. TheRespondent's cross-examination of the General Counsel'switnesses in an effort to establish the defense was not ob-jected to as irrelevant by the General Counsel or theCharging Party. And, on brief, the General Counselplainly indicates a belief that the 10(b) argument isviable; one section of the brief begins with the statement1°TheBoardholds thatwhen a chargeis served by mail,as in thepresent case, "service" as contemplated by the statute is effective uponthe date ofmailing, hereMarch29.Laborers Local 264,216 NLRI 40(1975), enfd. 529 F.2d 778 (8th Cir. 1976).11 Par 7A ofthe complaint alleges,"On or about January1, 1983, Re-spondentdiscontinuedits practice of granting annual pay increases to theunits."Par. 7Balleges that this act was engaged in"without notice to theChargingParty prior toMarch 1984,and without having afforded theChargingParty an opportunityto negotiate and bargain.""As its second line of defense, Respondent is expected toargue that the complaint in this case is barred by the lim-itation period contained in Section10(b) of the Act," andcontinues with a legal argument on the point. In thesecircumstances, where the issue was litigated sub silentio,I think the defense may properly be entertained.Although the statute does not literally so provide, theBoard has long held that the 6-month limitations perioddoes not begin to run until "the injured party receivesactual or constructive notice" of the conduct complainedof.Drukker Communications,258 NLRB 734 (1981);Car-pentersWisconsinRiver Valley Council,211NLRB 222,227 (1984). As set out above, there is a substantial bodyof evidence in this case that as early as January 1983,and over a year before the filing date of March 29, 1984,the unit employees had notified responsible union offi-cials that"changes"had taken place in the wage increasesystem.Employee Lewis, of mine 4, testified that he toldunion officials at a meeting in January 1983 that whilethree employees had received their anticipated raises,two had not, and he named them for the officials. Prob-ably at the same meeting, employee Rolando, of mine 5,also informed the officials that three of the mine 5 em-ployees had received the increases and "the other twoweren't going to get their raises." The notes taken byUnion Official Lindner at the January 28 meeting unmis-takably imply that the Union was told thatan existingworking condition had been altered; phrases like"noraises,"changesin raises," "raises supposed [undeciphera-ble] in Dec.," can scarcely mean anything else (emphasisadded). In addition, at a time uncertain, but, I suspect,likely before September 29, 1983, Rolando concededlyindicated to Union Representative Kujawa the breadth ofthe changes, by relating to him "Mr. Woolard's state-ment about why raises weren't going to be given." 12It seems to me, accordingly, 'that the evidence adducedby the Respondent requires a conclusion that the Unionhad received adequate notice of a unilateral change inthe terms of employment by no later than January 1983.The General Counsel citesAllied Products Corp.,218NLRB 1246 (1975), remanded 548 F.2d 644 (6th Cir.),230 NLRB 858 (on remand),enfd. 629 F.2d 1167 (6thCir.), for the proposition that "isolated complaints from afew employees" do not serve to put a union on notice ofa change in merit pay. The facts in the two cases, how-ever, differ materially.1 g13Although the time was never pinned down, it seems likely to methat Rolando's hallway conversation with Kujawa in which she repeatedto him Woolard's statement,a communication which plainly notifiedKujawa that there had been a change in the existing terms, very probablyoccurred soon after Rolando heard Woolard make the statement. Ro-lando attended many union meetings in 1983, and I feel reasonably confi-dent that she would not have suppressed until late in 1983 the statementmade by Woolard several months before.13 InAllied Products Corp.,one employee told a union official that shehad been passed over a few weeks earlier for her merit review in Febru-ary. The charge asserting that the merit raise system had been unilateral-ly suspended was not filed until October, the Union having specificallybeen told in May, for the first time, that the practice of granting meritincreases had been suspended in February.It is of interest to note thatthe Board actually held in its first decision that the single complaint inContinued CONSOLIDATIONCOAL CO.The evidence relating to the bargaining session of Oc-tober 26, 1983, arguably does not dovetail neatly withthe conclusion that the Union was aware of the changeof policy effected on January 1 of that year. Why, theGeneral Counsel asks, would Lewis have inquired abouthis raise if it had been made clear that the program nolonger applied to these employees? One answer might bethat Lewis was simply baiting, the Respondent's bargain-ers.As noted earlier, the parties have stipulated that theRespondent "instruct[ed] itsminesuperintendents toadvise employees of the termination of merit increasesand of the reasons for this termination," and the testimo-ny and the other stipulations discussed above indicatethat this instruction was obeyed. That being the case,there can be little question that Lewis, the employeecommitteeman, was told or soon learned that a generalchange in the policy had occurred. That change wouldnot, however, necessarily have prevented a return to theformer policy, and that possibility could have been whatprompted Lewis' question on October 26.The General Counsel finds in the "duplicitous" behav-ior of Respondent'sagentsat the October 26 sessionsome basis for an inference that the Union did not knowof the change in policy. It certainly does appear that Re-spondent's negotiators were guarded at this meeting andmade no effort to clarify that the merit system no longerapplied to the unit employees. They may have had theirown strategic reasons for that. I would find it hard to be-lieve that the company negotiators did not fully assumethat the Union knew all about the change in policy; thatwould have been the natural consequence of having noti-fied all 10 employees "of the termination of merit in-creases and of the reasons for this termination," as thesuperintendents, according to the stipulation, had beentold to do. Although such direct dealing with employeesis the worst kind of labor relations, it is certainly not amaneuver calculated to keep anyone, including theUnion, in the dark about the policy change, and I cannotimagine that Respondent's bargainers did not think thatthe Union was completely aware of the change.If the Unionwasaware of the change, it may be asked,why did it wait until March 1984 to file a charge? Morethan one answersuggestsitself.Itcould be that theUnion viewed that approach as inimical to the bargainingwhich the parties undertook for the first time in 1983. Itcould be, as the Respondent charges on brief, that theUnion was simply "negligent." What is difficult to acceptis that, as he asserts, Kujawa found out something fromLewis in February or March 1984 that he did not knowat an earlier time.February had been sufficient to commence the 10(b) period. Although itdid not e),pressly so state in the first decision,the Board said on remand,"Contrary to the Board,the court of appeals found that employee Moore'sstatement to Union Representative DeMott on March 18 that she had notreceived her scheduled merit wage review was insufficient to apprise himthat `there had been a policy decision affecting all employees to abandonthe existing practice "' 230 NLRB at 859, emphasis added See alsoSoutheasternMichigan Gas Co.,198 NLRB 1221 fn. 2 (1972), holding thatthe 10(b) period began to run when the discontinuance of benefits"became evident," i e , when one employee was due for a performancereview and a wage increase and received neither, and when the employerdid not purchase boots for the employees in a particular month contraryto his established practice549The sequence of Kujawa's repeated exposures to thematter of the termination of the pay raises should be con-sidered.14 At a meeting in January 1983, both Lewis andRolando told Kujawa and other union representativesthat a total of four employees had been denied in-creases.15At some othertime,probably right aroundearly 1983, Rolando also told Kujawa "about Mr. Woo-lard's statement about why raises weren't going to begiven." Kujawa further recalled that perhaps "within themonth" before the October 26 meeting, Lewis hadbrought up the issue of the denial of annualraises.Despite that background, and despite the fact that thesubject of merit increases was thereafter raised by Lewisand discussed at the October 26 negotiatingsession,Kujawa assertedly still did not know, until Lewis toldhim in February or March 1984, that "a supervisor hadtold him that there would be no further raises givenduring negotiations." Is it possible that the subject cameup three times in 1983 with Lewis and Kujawa present(with Lewis bringing up the problem on all three occa-sions), but that on not one of these occasions did Lewisimpart to Kujawa the information which had surely beenin his ken for so long a time? Furthermore, what was itthat led Lewis to raise theissueagain in February orMarch 1984, this time adding the theretofore omittedfact about what the supervisor had said? 16 I find no sat-isfactory answers to these questions either in the recordor in the realm of speculation.Accordingly, it is my opinion that responsible unionofficialswere conversant with sufficient informationabout the change in the pay practice prior to the 10(b)period so as not to permit tolling of that limitation.The foregoing conclusion does not, however,necessar-ily end the inquiry. Some Boardcases-might be thoughtto authorize a finding that at least the failure to grantmerit increases within the 10(b) period (September 29,1983-March 29, 1984) can be found violative, eventhough the tardiness of the charge precludes finding un-lawful the earlier denials of increases.17Consideration of some of the precedents is in order.General Motors Acceptance Corp.,196 NLRB 137 (1972),involved an employer which, a few months before theunion's certification in November 1968, suspended an ex-isting program of meritincreases.The charge was filedon June 10, 1970, making December 10, 1969, the com-mencement of the 10(b) period. A Board majority con-cluded that the denial of merit increases within the 6-month period could be held to be "separateand distinctacts" violative of Section 8(a)(1); this holding was based34 I put aside here his statement that Lewis "may have" informed himas early as February or March 1983 that Lewis"had been told they werenot going to receive any pay increases because of negotiations"; as indi-cated above,Kujawa went on to say,"I don't know "15Kujawa did not recall this, but Lewis and Rolando so testified.i i Lewis did not testify about his conversations wil h Kujawa'I recognize that the complaint only alleges a violation relating tothe inception of the elimination of the merit raise program,and the Gen-eralCounsel has not argued on brief for the kind of partial relief hereconsidered It should be noted, however, that Respondent appears toaccept that the issue of a possible"continuing"violation is viable, argu-ing on brief that the violation cannot be so characterized and thatGener-alMotors AcceptanceCorp.,discussed infra, is distinguishable Since Re-spondent has raised the possibility,it seems worth discussing. 550DECISIONSOF NATIONALLABOR RELATIONS BOARDon the particular context of those denials, including, interalia, the fact that the employer continued to review theemployees after the suspension of the program while im-plying that the advent of the union prohibited the grant-ing of merit raises.' 8Thereafter, inFarmingdale IronWorks,249 NLRB 98(1980), where one issue involved the longstanding failureof an employer to make contributions to trust funds asrequiredby his collective-bargaining agreement, theBoard held that each default constituted a "separate anddistinct" violation of the Act which could be remediedbeginning with the commencement of the 10(b) period.In so holding, however, the Board also seemed toexpand the scope 'ofGeneralMotors Acceptance Corp.with respect to the suspension of merit raise programs(249 NLRB at 99 supra):The Board previously has considered the applica-tion of Section 10(b) to the unilateral discontinu-ance, in the face of a bargaining obligation, of bene-fitswhich formerly were granted on a periodicbasis.Thus, the Board has held that each denial of amerit increase to employees whose evaluations pre-viouslywould have entitled them to such an in-crease constituted a separate and distinct violationof the Act which could be remedied upon the filingof a charge within 6 months after the denial of thatparticular increase.5The Board further has heldthat the unilateral decision to discontinue makingbenefit fund contributions, like the failure to makeperiodicwage increases, constitutes a violation ofSection 8(a)(5) of the Acts Accordingly, we con-clude that each failure to make the contractually re-quired monthly benefit fund payments constituted aseparate and distinct violation of Respondent bar-gaining obligation and, therefore, that any benefitfund payment due after July 16, 1977, is subject tothe Board's remedial powers.? We shall modify theAdministrativeLaw Judge's recommended Orderaccordingly.5General Motors Acceptance Corporation,196 NLRB 137 (1972),enfd. 476 F.2d 850 (1st Cir 1973). See alsoAllied Products Corpora-tion,Richard Brothers Division,218 NLRB 1246 (1975) In bothcases,merit wage reviews andincreaseswere suspended duringinitialbargaining with a newly certified union. It is well settledthat an employer is obligated to maintain the status quo duringboth initial negotiations and, as here, the term of an existing collec-tive-bargaining agreementElectri-FlexCompany,228 NLRB 847(1977), enfd 570 F 2d 1327 (7th Cir 1978), cert denied, 439 U S911 (1978)6Peerless Roofing Co., Ltd.,247 NLRB No 72 (1980),Wayne'sOliveKnoll Farms, Inc., d/b/aWayne's Dairy,233NLRB 260(1976) (employer obligated to continue making pension and healthand welfare contributions even after the expiration of the collec-tive-bargainingagreementproviding the basis for such contribu-tions)7Cf.Continental Oil Company,194 NLRB 126 (1971) (adher-ence to method of allocating overtime established more than 618 The Court of Appeals for the First Circuit agreed with the majori-ty, given the context and the manner in which the withholding of themerit increaseswas emphasized during the 10(b) period,and distinguish-ingBonwitTeller,96 NLRB 608 (1951), "where the employer committedno unlawfulconductduring thelimitations period." 476 F.2d 850, 853-554 in 7months before filing of complaint does not constitute a unilateralchange within the 10(b) period and, therefore, is not a continuingviolation)See alsoBonwit Teller, Inc,96 NLRB 608 (1951) (nocomplaint may issue based upon bare presumption of continuity ofan unlawful practice-suspension of wage reviews-which oc-curred prior to the 6-month period)In a recent case,Abbey Medical,264 NLRB 969 (1982),which dealt with an employer's failure to make fringebenefit contributions for striker replacements, the admin-istrative law judge quoted, apparently with the Board'sapproval, the foregoing language fromFarmingdale IronWorks.It could be argued that the Board's expansive readingofGeneral Motors AcceptanceinFarmingdaleand again inAbbeymeans that the failure to give merit raises, makebenefit contributions, or honor any similar obligationswithin the 10(b) period may be found violative eventhough earlier manifestations of the same conduct areimmune from challenge under Section 10(b). Insofar asthe failure to grant merit raises is concerned, that beingthe only issue before me for decision, such a result seemsinconsistent with the principles enunciated inMachinistsLocal 1424 v. NLRB,362 U.S. 411 (1959).In order to prove a violation of Section 8(a)(5),in thepresent circumstances, the General Counsel must showthat after the first set of merit increases were denied,conduct which I find to be time-barred, Respondent, atsome time after September 29, 1983, (1) changed an exist-ing term or condition of employment (2) without satisfy-ing the bargaining obligation imposed by Section 8(a)(5).Concerning (1), it is clear that subsequent to the initialrefusals inDecember 1982-January 1983, and prior tothe hearing, Respondent again denied merit increases toemployees. In order to show that these denials were un-lawful, however, it must be established that they contra-vened anexistingcondition of employment, and that iswhere we bump intoMachinists Local 1424,supra. For,on September 29, 1983, the existing employment condi-tionwith respect to annual merit raises was that Re-spondent did not give them out, and if, in the followingNovember or December, Respondent failed to awardsuch increases, it would be acting consistently with thestatus quo as of the beginning of the 10(b) period.The only way in which the General Counsel couldconceivably establish any post-September 29, 1983 deni-als to be unlawful would be to prove that the originalelimination of the program on January 1, 1983, was alsoaccomplished without complying with statutory bargain-ing requirements and hence, arguably, void. But such anapproach appears to require whatMachinists Local 1424prohibits: finding unlawful "conduct occurring withinthe limitations period [which] can be charged to be anunfair labor practice only through reliance on an earlierunfair labor practice." 362 U.S. at 416-417. As inMa-cl$inistsLocal 1424,where the Court would not permitpredicating an unfair labor practice finding upon theen-forcementof an unlawfully executed bargaining agree-ment where theexecutionpredated the 10(b) period,saying that to allow a time-barred event to be so used"in effect results in reviving a legally defunct unfairlabor practice," 362 U.S. at 417, so'here the unlawfulnessof a failure to grant merit increases in late 1983 could CONSOLIDATION COAL CO.551only be shown bydemonstrating that the existing condi-tion of employment at that time-no merit raises-hadbeenitselfillegally promulgated;but that wouldrequirean examinationof the legality of conduct which oc-curred beyond the limitations period.Thus,itappears to methat thedicta regarding thetreatmentof meritincreases inFarmingdaleandAbbey,supra,cannot,in the light of the meaning infused intoSection 10(b) byMachinists Local 1424,be thought tosupport a finding that Respondent violated Section8(a)(5) hereby its failure togrant merit increases withinthe 10(b) period. Other Boardcases support this conclu-sion;seeContinentalOil Co.,supra,194 NLRB at 129(1972), citedin theFarmingdalecase;Dow Chemical Co,216 NLRB 82, 85 (1975).For theforegoing reasons, I am also constrained torecommend dismissalof the 8(a)(3) allegation based onthe same conduct. 19The fact that 4 of the10 employeesin the 2 bargaining unitshad not received theircustom-ary increases was made knownto the Union by the endof January,aswasthe fact that, in the words ofLindner's notes, there had been"changes in raises." Itappears to me thatthis informationwas adequate to trig-ger the runningof thelimitationsperiod forpurposes ofSection 8(a)(3), just as wouldthe bare knowledge of adischarge,a demotion,or any other formof adverseaction.The "allegedunlawful act," to applythe termi-nologyrecently employed by the BoardinPostal ServiceMarina Center,271NLRB 397 (1984),was the Respond-ent's decision to terminatethe applicability of the meritraise program to these two groups of employees;it is im-proper,the Board said in thecitedcase,to toll the run-ningof thelimitationsperiod untilthe "consequences [of19 Sec 8(a)(3)makes it unlawful for an employer"by discrimination... to encourage or discourage membership in any labor organization."the alleged unlawful act] become effective."According-ly, the Union's knowledgeof thedenials of raises and of"changes" in the system in January reasonably put it onnotice at that time that a potentially charge-worthy of-fense had occurred;and any subsequent denials of in-creases simply flowed from,andwere the "conse-quences"of, theJanuary action.On this analysis, I feel compelled to recommend dis-missal of the present complaint.I am, frankly,displeasedto do so, because I otherwise agreewiththeGeneralCounsel that the 8(a)(3) and(5) violations are patent; likethe Board inTeamstersLocal 27 (Jerome Amos),209NLRB 883, 884(1974),I "would have found the viola-tions alleged in this case if a timely charge had beenfiled."But, in my view,the charge was untimely, andthe 10(b) limitation therefore invalidates the complaint.CONCLUSIONS OF LAW1.The Respondent, Consolidation Coal Company, isan employer engaged in commercewithin themeaningof Section 2(2), (6), and (7) of the Act.2. InternationalUnion, United Mine Workers of Amer-ica is a labor organizationwithin themeaningof Section2(5) of the Act.3.The Respondent cannot be held to have committedthe unfair labor practicesalleged in the complaint.Upon the foregoing findings of factand conclusions oflaw, I makethe followingrecommendedzoORDERThe complaint in Case 14-CA-17350is dismissed.9o If no exceptions are filed as provided by Sec.102 46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall,as provided in Sec.102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.